ALLOWANCE
Claims 9-14, 16, and 18-20 are allowed.
	The prior art does not teach or suggest a sliding member comprising a base substrate and a coating layer formed upon the base substrate, wherein the coating layer comprises an inorganic portion derived from at least one type of inorganic particles selected from the group consisting of cobalt base alloy particles, chromium base alloy particles, nickel base alloy particles, molybdenum base alloy particles, or ceramic particles, and a metal portion derived from at least one type of metal particles selected from the group consisting of iron base alloy particles, copper particles, or copper alloy particles, with the inorganic portion and the metal portion being bonded together via an interface, where the sliding member includes an interface layer including at least one of a diffusion layer or an intermetallic compound layer on both of an interface between the base substrate and the coating layer and an interface between the inorganic portion and the metal portion, and wherein the thickness of the interface layer is 2 µm or less.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784